DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 05/12/2022.
			
Status of Claims
3.	In the amendment filed on 05/12/2022,   claims 1-3, 16  have been amended;  claims 1-16  are pending in the present application.

Allowable Subject Matter
4. 	Claims 1-16, are allowed.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17288930 filed on 04/27/2021.

Priority #			 Filling Data			 Country
2018-209429		             2018-11-07			  JP

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
1).	The amendment  filed on 05/12/2022 is according to the interview 05/10/2022 and it overcome the 102 rejection in the Non-Final Rejection dated on 03/30/2022.	
2).	The amendment  filed on 05/12/2022 on claim 3 overcome the 112(b) rejection in the Non-Final Rejection dated on 03/30/2022.	
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to have different observation mode and the three light sources, which is a first narrowband one and a second narrowband one and a broadband one, is controlled by the observation mode; then combine the images from first image sensor and second image sensor according to the mode; such an unique way is allowable.
The prior arts (IKENAGA et al. (US 20190170647))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of IKENAGA  to achieve the same invention as claimed in the instant claim.
Claims 2-15 would be allowable because they depend on claim 1.
4).	Independent claim 16 is allowed for the similar reason as for independent claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423